DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4-11, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-21 are dependent on cancelled claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US pub No. 2010/0001079) and Manes et al. (US Pub No. 2007/0056683).
Regarding claim 1, Martin teaches a method of producing combination radio frequency identification, RFID, and electronic article surveillance, EAS, tags using a converting machine, comprising the steps of: first type inlays laminating to a surface of said second flexible substrate carrying said second type inlays, thereby forming a two-layer tape carrying pairs of said first and second type inlays physically isolated by at least one of said first and second substrates, each of said pairs comprising an RFID inlay and an EAS inlay, wherein the RFID inlay and the EAS inlay of each pair are functionally independent (See abstract, Fig. 9 – 93,94, [0043], [0045], and [0047]).
Martin does not teach laminating the flexible inlay rolls.
Manes teaches feeding a first roll comprising a first flexible substrate carrying first type inlays and a second roll comprising a second flexible substrate carrying second type inlays into said converting machine, said first and second type inlays spaced at common intervals along said first and second flexible substrates and laminating, using said converting machine, (See abstract, Fig. 2-4, [0027], [0033], and [0041]); and,
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Martin’s method to include Manes’s lamination process for inexpensive production method. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 3, Martin does not explicitly teach said first flexible substrate is discontinuous between each of said first type inlays, whereby individual ones of said first type inlays are transferrable from said first roll to said surface of said second type inlays.
Manes teaches first flexible substrate is discontinuous between each of said first type inlays, whereby individual ones of said first type inlays are transferrable from said first roll to said surface of said second type inlays (See Fig. 4). 
Regarding claim 28, Martin teaches there is no overlap of an RFID antenna element of each RFID inlay and an EAS antenna element of said EAS inlay (See Fig. 9).
Claim 12, 14-16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Cote, and Manes as applied to claims above, and further in view of Heurtier (US pat No. 8,093,996).
Regarding claim 12, Martin does not explicitly teach each of said first type inlay is an EAS inlay comprising a coil antenna and each of said second type inlay is an RFID inlay comprising a dipole antenna having first and second legs, wherein the coil antenna of an EAS inlay is substantially positioned between the first and second legs of the dipole antenna of an RFID inlay of each combination RFID/EAS tag.
Heurtier teaches an EAS inlay comprising a coil antenna and each of said second type inlay is an RFID inlay comprising a dipole antenna having first and second legs, wherein the coil antenna of an EAS inlay is substantially positioned between the first and second legs of the dipole antenna of an RFID inlay of each combination RFID/EAS tag (See Fig. 1 and Col. 2, lines 33-35). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Martin’s device to include Heurtier’s antenna setup for optimal antenna performance with limited cost (Heurtier Col. 3 lines60-65). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 14 and 21, Martin does not explicitly teach a center portion of said dipole antenna and said first and second legs form a “U” shape.
Heurtier teaches a center portion of said dipole antenna and said first and second legs form a “U” shape (See abstract Fig. 1 and Fig. 3). 
Regarding claim 15, Martin does not explicitly teach the coil antenna of said EAS inlay is substantially positioned between the first and second legs of the dipole antenna of said RFID inlay.
Heurtier teaches the coil antenna of said EAS inlay is substantially positioned between the first and second legs of the dipole antenna of said RFID inlay (See abstract Fig. 1 and Fig. 3).  
Regarding claims 16 and 23, Martin does not explicitly teach a dipole antenna is operational at ultra-high frequencies, UHF.
Heurtier teaches an dipole antenna is operational at ultra-high frequencies, UHF (See abstract, Fig. 1 and Col. 2, lines 33-35).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martin and Manes as applied to claim 1 above, and further in view of Karan (US Pub No. 2017/0124919).
Regarding claim 17, Martin does not explicitly teach the step of cutting said tape roll.
Karan teaches cutting perforations to allow for separation of the inlays on the tape roll (See abstract, Fig. 1, and [0047]).  
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Martin’s method to include Karan’s cutting for ease of application on products. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US pub No. 2010/0001079) and Cote et al. (US Pub No. 2007/0090955).
Regarding claim 18, Martin teaches a combination radio frequency identification, RFID, and electronic article surveillance, EAS, tag, comprising:
a first substrate carrying an RFID inlay, said RFID inlay comprising an RFID antenna element and integrated circuit coupled thereto (See abstract, Fig. 9 – 93,94 and [0047]); and,
a second substrate carrying an EAS inlay, said EAS inlay comprising an EAS antenna element See abstract, Fig. 9 – 93,94 and [0045]);
wherein at least one of said first and second substrates physically isolates said RFID inlay from said EAS inlay, and wherein said RFID inlay and said EAS inlay are functionally independent (See abstract, Fig. 9 – 93,94 and [0043]); and,
wherein said RFID antenna element comprises a dipole antenna having first and second legs and said EAS inlay comprises a coil, wherein the coil of said EAS inlay is substantially positioned between the first and second legs of the dipole antenna of said RFID inlay from the perspective perpendicular to said substrates (See abstract, Fig. 9 – 93,94 and [0047]).
Martin does not teach flexible substrates, first and second flexible substrates are laminated together, and the EAS inlay comprises a coil antenna.
Cote teaches flexible substrates (See [0059]), first and second flexible substrates are laminated together (See [0059]), and the EAS inlay comprises a coil antenna (See Fig. 12 and [0054]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Martin’s device to include Cote’s teachings for an efficient and accurate forming of a tag. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 25, Martin teaches there is no overlap of an RFID antenna element of each RFID inlay and an EAS antenna element of said EAS inlay (See Fig. 9).
Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Manes as applied to claim 1 above, and further in view of Brodzik et al. (US Pub No. 2012/0019385).
Regarding claims 26 and 29, Martin does not explicitly teach that the tags are disposable.
Brodzik teaches disposable tags (See abstract and [0045]).  
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Martin’s device to include Brodzik’s disposable tag for user convenience. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683